DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim 12 is rejected under 35 U.S.C. 102(a)(1) or 35 U.S.C. 102(a)(2) as being anticipated by Kercher (US 5356265).
Kercher discloses a blade for a turbine, comprising a blade root (12) defining a radially inner end of the blade and an airfoil extending radially outwards from the blade root and having an intrados wall (20) and an extrados wall (22) connected to the intrados wall at a leading edge and a trailing edge of the airfoil (Figures 1-2), the airfoil comprising at least a first internal cooling circuit including at least one intrados cavity (38a, 46a) extending radially along the intrados wall and along a first inner wall arranged between the intrados wall and the extrados wall, and at least one extrados cavity (38b, 46b) extending radially along the extrados wall and along a second inner wall arranged between the intrados wall and the extrados wall, wherein the first internal cooling circuit further includes at least one inner through cavity (56) defined between two through walls (58, 60) each extending between the intrados wall and the extrados wall, the at least one inner through cavity extending radially along the intrados wall and .
Allowable Subject Matter
Claims 1-11 are allowed.
The following is a statement of reasons for the indication of allowable subject matter:  
The closest prior art of record is Liang (US 7611330). Liang discloses a blade (Figures 3-4) for a turbine, comprising a blade root defining a radially inner end of the blade and an airfoil extending radially outwards from the blade root and having an intrados wall and an extrados wall connected to the intrados wall at a leading edge and a trailing edge of the airfoil (implicit, turbine blades include leading, trailing edges, and this airfoil includes curved pressure/suction side surfaces), the airfoil comprising at least a first internal cooling circuit including at least one intrados cavity (111) extending radially along the intrados wall and along a first inner wall arranged between the intrados wall and the extrados wall, and at least one extrados cavity (112) extending radially along the extrados wall and along a second inner wall arranged between the intrados wall and the extrados wall, wherein in that the first internal cooling circuit further includes at least one inner through cavity (113) defined between two through walls (see the walls in Figures 3-4 that extend from pressure/suction sides and define cavity 113) each extending between the intrados wall and the extrados wall, the at least one inner through cavity extending radially along the intrados wall and the extrados wall, wherein the at least one intrados cavity, the at least one extrados cavity and the at least one inner through cavity are fluidly connected in series (Figures 3-4 show the flow direction through the cavities).
However, Liang fails to teach the at least one intrados cavity and the at least one extrados cavity are arranged on either side of the at least one inner through cavity and a passage fluidly connects the at least one intrados cavity to the at least one extrados cavity without passing through the at least one inner through cavity. Other prior art of record (see below pertinent prior art) similarly fails to teach these combinations of features, rendering the claim non-obvious.
Claims 2-11 are indicated as allowable due to their dependence upon claim 1.
Pertinent Prior Art
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Lee (US 9022736), Lee (US 8944763), Deschamps (US 7661930), Auxier (US 10641100) and Doughty (US 6126396).
Each of the above references discloses similar, analogous cooling circuits connected in series with dividing walls and ribs to define respective chambers/channels.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JUSTIN D SEABE whose telephone number is (571)272-4961.  The examiner can normally be reached on Monday-Friday, 9:00-5:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kenneth Bomberg can be reached on 571-272-4922.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/JUSTIN D SEABE/Primary Examiner, Art Unit 3745